NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CARMEN I. VALLANUEVA MORALES,                   No. 19-16465

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02733-JAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Carmen I. Vallanueva Morales appeals pro se from the district court’s

judgment dismissing her action challenging the Commissioner of Social Security’s

denial of her application for disability insurance benefits under Titles II and XVI of

the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and 42


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 405(g). We affirm.

      In her opening brief, Vallanueva Morales failed to challenge the district

court’s order dismissing her action for failure prosecute and failure to comply with

court orders, and therefore Vallanueva Morales waived any such challenge. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not

raised by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28

F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief.”).

      AFFIRMED.




                                           2                                 19-16465